Exhibit NewsRelease TransCanada releases 2009 Annual Report to Shareholders Disclosure documents now available online CALGARY, Alberta – February 25, 2010 – TransCanada Corporation (TSX, NYSE: TRP) (TransCanada) today announced that its 2009 Annual Report to shareholders, which contains the Consolidated Financial Statements and accompanying notes for the year ended December 31, 2009, as well as the related Management’s Discussion and Analysis (MD&A), is now available online at www.transcanada.com.
